 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      RONNIE LEE HICKS, II,
 7                                                       No. 3:19-CV-5674-RJB-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      PAUL PASTOR, et al.,
10                                 Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel and the remaining record, does hereby find and ORDER:

14          (1)    The Court adopts the Report and Recommendation (Dkt. 29),
15
            (2)    This case is dismissed without prejudice.
16
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
17                 Defendants, and to the Hon. David W. Christel.

18
            DATED this 16th day of March, 2020.
19

20

21                                        A
                                          ROBERT J. BRYAN
22
                                          United States District Judge
23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
